 

* Case 1:21-cv-01810-CCB Document1 Filed 07/21/21 Page 1of3

- ~ FILED

, U.S. DISTRICT COUR
eran OF MAEYLANE

IN THE UNITED STATES DISTRICT cOURT FOR Gs

THE DISTRICT OF MARYLANDiq9y yyL 21 PHS? 30

BREE
BY DEPUTY
BRUCE T ADKINS ‘
1711 H Street NE Apt 1
Washington BC 20002
PLAINTIFF
VS Civil Action No.

AICVISIO -CL
MAYOR & CITY COUNCIL OF BALTIMORE PLAINTIFF REQUEST JURY TRIAL
A MUNICIPAL CORPORATION OF THE STATE
OF MARYLAND

100 N.HOLLIDAY ST.

BALTIMORE, MARYLAND 21202

a

f

eee tae cet me eet et et

_

DEFENDANT. -

COMPLAINT FOR A CIVIL CASE ALLEGING
NEGLIGENCE AND NO JUST COMPENSATION FOR REAL PROPERTY

JURISDICTION
(This is a federal question case Under 28 U.S.C. # 1331 of the United States Constitution or
federal laws or Treaties)

COMES NOW the Plaintiff ,Bruce T.Adkins, by Counsel Pro Se, respectfully moves for
judgment against Defendant , Mayor and the City Council of Baltimore on the grounds and in
the amount as hereafter set forth:

1. Plaintiff is a resident of Washngton in the District of Columbia.

2. Defandant , Mayor and City Council of Baltimore is a Municipal Corporation of the state of
Maryland.

3. Plaintiff has complied with The Maryland Local Tort Claim Act #5-303-Liability of
Case 1:21-cv-01810-CCB Document1 Filed 07/21/21 Page 2 of 3

government; defenses. (b)(1)&(2). in that plaintiff notified the defendants of this claim on July
26, 2019. ..

FIRST CAUSE OF ACTION NEGLIGENCE OF DEFENDANT

4. The Plaintiff incorporates herein by reference hereto the allegations of paragraphs 1
through 3 above as if more fully set forth herein at length.

5. On and about in the month of August 2018, the Defendant acting by and through its
agent, The Department of Housing and Community Development, Demolitioned, Demolished,
Knocked Down and destroyed Plaintiff residential home at 524 North Calhoun Street,
Baltimore , Maryland 21223.

5. Defendant had a duty acting by and through its agent , The Department of Housing &
Community Development to notify plaintiff of a housing code violation and or a citation for his residential
property located at 524 N Calhoun Street .

6. The Defendant acting by and through its agent, The Department of Housing & Community
Development, breach that duty, by not duly serving plaintiff a notice of a housing code violation or
citation, for plaintiff residential property at 524 N Calhoun Street.

7. The Defendant, failure to notify plaintiff of the housing code violation or citation, by and
through its agent ,Department of housing and Community Development was a direct cause of
the total destruction and demolition of plaintiff residential property at 524 N Cathoun Street.

8. Because of Defendant, failure to notify plaintiff of the housing violation ,by and thruogh
its agent the Department of housing and community, the defendant should have known or
forseen that plaintiff real property at 524 N calhoun Street would have been demolished and
destroyed. ,

9. The Defendant, failure to notify plaintiff of a housing code violationt or citation ,by and
through its agent the department of housing and Community Development was in violation of
the Maryland housing building code # Sec.13.112- same ;section 107 Notices and Orders, also
(a)Section 107.1 is amemded to read as follows 107.1 Notice to owner or....,also see.23-114-
Same Section 109, Unsafe Conditions-Emergency measures.(c)3 Notify the owner(f}5... also, Sec
13-115-Same;Section110,Condemnation and Demolition(e)1,2.

SECOND CAUSE OF ACTION- NO JUST COMPENSATION,

The Plaintiff re-allege and incorporate by reference herein all the allegations contained in
paragraphs 1 through 9 above. .

10. The Defendants refusal to pay no compensation for the demolition and destruction of
 

~

a a

Case 1:21-cv-01810-CCB Document1 Filed 07/21/21 Page 3 of 3

plaintiff real property is a violation of the fifth and fourteenth amendments to the constitution.
It also violates Article I[l,Section 40 of the Maryland Constitution.

WHEREFORE, the Plaintiff demands judgement against the Defendant in the amount of SIX
HUNDRED TWENTY SEVEN THOUSAND AND FIVE HUNDRED DOLLARS ($627,500.00) for the
mental anguish and replacement cost of the house.

Under Federal Rule of Civil Procedure | I, by signing below, 1 certify to the best of my knowledge,
information, and belief that this complaint: (1) is not being presented for an improper purpose,
such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation ; (2) is
supported by existing law or by a nonfrivolous argument for extending, modifying, or reversing
existing law; (3) the factua! contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after reasonable opportunity for further investigation or
discovery; and (4} the complaint otherwise complies with the requirements of Rule I !.

| agree to provide the Clerk's Office with any changes to my address where case-related
papers may be served. | undrestand that my failure to keep a current address on file with the
Clerk's Office may result in the dismissal of my case.

Date of signing: 7- Lf - dee

Signature of Plaintiff Brut / c Able

Printed Name of Plaintiff Bb Av Ce “Te APK! NS

 

 

 
